DETAILED ACTION
	This office action is in response to the filed application 17/304,044. 
	Claims 1-28 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/14/2021, 6/16/2021, 7/15/2021, 10/26/2021, 11/3/2021, 5/23/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-18, 20-24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0116210). 

In regard to claim 1, Park et al. teach at least one non-transitory computer-readable storage medium including instructions that, when executed by a computing node, cause the computing node to:
mount a snapshot associated with a file server virtual machine (FSVM) of a virtualized file server (VFS) (snapshot, 412, 414, 414, of the current state of the system, fig. 4, para. 118);
retrieve first metadata from a first portion of the snapshot corresponding to data items managed by the FSVM (event batches, 406, generated by the event processing system by inserting checkpoint marker events, para. 118);
add a checkpoint to indicate that the first metadata of the first portion of the snapshot is obtained (CP1, at pre-determined intervals of time into the continuous input event stream, fig. 4, 410, para. 118);
retrieve second metadata from a second portion of the snapshot corresponding to the data items managed by the FSVM (event batches, 408, generated by the event processing system by inserting checkpoint marker events, para. 118);
update the checkpoint to indicate that the second metadata has been obtained from the second portion of the snapshot (CP2, fig. 4, 408); and
after an interruption (system failure, fig. 4, 416, para 120), determine where to resume obtaining metadata from the snapshot based on the checkpoint (current output sequence number O24, begin transmission after recovery of O25, fig. 4, para. 120-121).

In regard to claim 2, Park et al. teach the computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to obtain third metadata using a second snapshot associated with a second FSVM for a subset of data items of a share managed by the second FSVM of the VFS in response to the first metadata indicating that that the second FSVM manages the subset of data items of the share managed by the second FSVM (state snapshot 414 of event batch-2, fig. 4).

In regard to claim 3, Park et al. teach the computer readable media of claim 2, wherein the instructions, when executed, cause the computing node to analyze the first metadata to detect a hierarchy of the share including the subset of data items managed by the second FSVM (identifies the events that have occurred prior to the failure since the last checkpoint marker event (CP2), fig. 4, para. 120).

In regard to claim 4, Park et al. teach the computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to generate an event based on detection of a metadata change for a data item after comparing the first metadata to third metadata associated with a scan of a second snapshot (lineage tracking algorithm can be apply to the checkpoint marker events where the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contributes to the state up to the time before a snapshot of the current state of the system is generated, para. 99).

In regard to claim 5, Park et al. teach the computer readable media of claim 4, wherein the instructions, when executed, cause the computing node to obtain the third metadata from the second snapshot (output sequence number are stored in the snapshot, para. 116-117).

In regard to claim 9, Park et al. teach the computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to create a first entry in an analytics datastore based on the first metadata (upon recovery, only the events that have occurred before the failure and after reconciling the state to the checkpoint marker event need to be reprocessed and replay, para. 95).

In regard to claim 10, Park et al. teach the computer readable media of claim 9, wherein the instructions, when executed, cause the computing node to create an event entry for the data item in the analytics datastore based on an event data record received via an event pipeline (upon recovery, only the events that have occurred before the failure and after reconciling the state to the checkpoint marker event need to be reprocessed and replay, para. 95).

In regard to claim 11, Park et al. teach the computer readable media of claim 10, wherein the instructions, when executed, cause the computing node to create the event entry for the data item to present a change to the data item relative to a state indicated by the first entry (upon recovery, only the events that have occurred before the failure and after reconciling the state to the checkpoint marker event need to be reprocessed and replay, para. 95).


In regard to claim 12, Park et al. teach a system comprising:
a distributed file server comprising a cluster of file server virtual machines SVMs, wherein the distributed file server is configured to generate a first snapshot corresponding to first data items managed of the distributed file server managed by a first FSVM of the cluster of FSVMs (snapshot, 412, 414, 414, of the current state of the system, fig. 4, para. 118); and
an analytics virtual machine configured to access the first snapshot to obtain first metadata for a first share (CP1, at pre-determined intervals of time into the continuous input event stream, fig. 4, 410, para. 118), wherein the analytics virtual machine is further configured to analyze the first metadata to determine storage locations of data items of the first share (event batches, 406, generated by the event processing system by inserting checkpoint marker events, para. 118), wherein, in response to a determination that a subset of the data items of the first share are managed by a second FSVM of the cluster of FSVMs (CP2, fig. 4, 408), access a second snapshot associated with the second FSVM to retrieve second metadata of the share corresponding to the subset of data items (state snapshot 414 of event batch-2, fig. 4).

In regard to claim 13, Park et al. teach the system of claim 12, wherein the analytics virtual machine is further configured to add a checkpoint to indicate where to start a next access of the first snapshot (CP1, at pre-determined intervals of time into the continuous input event stream, fig. 4, 410, para. 118).

In regard to claim 14, Park et al. teach the system of claim 12, wherein the distributed file server is configured to generate the second snapshot corresponding to second data items managed of the distributed file server managed by the second FSVM (state snapshot 414 of event batch-2, fig. 4).

In regard to claim 15, Park et al. teach the system of claim 12, wherein the analytics virtual machine is further configured to analyze the first metadata to detect a hierarchy of the share including the subset of data items managed by the second FSVM (identifies the events that have occurred prior to the failure since the last checkpoint marker event (CP2), fig. 4, para. 120).

In regard to claim 16, Park et al. teach the system of claim 12, wherein the analytics virtual machine is further configured to generate, via the analytics tool, an event based on detection of a metadata change for one of the first data items after comparing the first metadata to third metadata associated with an access of a third snapshot (lineage tracking algorithm can be apply to the checkpoint marker events where the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contributes to the state up to the time before a snapshot of the current state of the system is generated, para. 99).

In regard to claim 17, Park et al. teach the system of claim 16, wherein the analytics virtual machine is further configured to access the third snapshot to retrieve the third metadata (output sequence number are stored in the snapshot, para. 116-117).

In regard to claim 18, Park et al. teach the system of claim 12, wherein the analytics virtual machine is farther configured to create an entry in an analytics data store for a metadata category of one of the first data items based on the first metadata in response to lack of detection of an entry corresponding to the metadata category of the one of the first data items (upon recovery, only the events that have occurred before the failure and after reconciling the state to the checkpoint marker event need to be reprocessed and replay, para. 95).

In regard to claim 20, Park et al. teach a method, comprising:
mounting, by an analytics virtual machine, a snapshot associated with a file server virtual machine (FSVM) of a virtualized file server (VFS) (snapshot, 412, 414, 414, of the current state of the system, fig. 4, para. 118);
accessing a first portion of the snapshot to retrieve first metadata corresponding to data items managed by the FSVM (event batches, 406, generated by the event processing system by inserting checkpoint marker events, para. 118);
adding a checkpoint to indicate that an access of the first portion of the snapshot is complete (CP1, at pre-determined intervals of time into the continuous input event stream, fig. 4, 410, para. 118);
accessing a second portion of the snapshot to retrieve second metadata corresponding to the data items managed by the FSVM (event batches, 408, generated by the event processing system by inserting checkpoint marker events, para. 118);
updating the checkpoint to indicate that the access of the first portion and the second portion of the snapshot is complete (CP2, fig. 4, 408); and
after an interruption (system failure, fig. 4, 416, para 120), determining where to resume scanning of the snapshot based on the checkpoint (current output sequence number O24, begin transmission after recovery of O25, fig. 4, para. 120-121).
In regard to claim 21, Park et al. teach the method of claim 20, further comprising accessing a second snapshot associated with a second FSVM to gather metadata for a subset of data items of a share managed by the second FSVM of the VFS in response to the first metadata indicating that that the second FSVM manages the subset of data items of the share (state snapshot 414 of event batch-2, fig. 4).

In regard to claim 22, Park et al. teach the method of claim 21, further comprising analyzing the first metadata to detect a hierarchy of the share including the subset of data items managed by the second FSVM (identifies the events that have occurred prior to the failure since the last checkpoint marker event (CP2), fig. 4, para. 120).

In regard to claim 23, Park et al. teach the method of claim 20, farther comprising generating an event based on detection of a metadata change for a data item after comparing the first metadata to third metadata associated with an access of a second snapshot (lineage tracking algorithm can be apply to the checkpoint marker events where the checkpoint marker events may refer to identifiers of the oldest events on each input stream that still contributes to the state up to the time before a snapshot of the current state of the system is generated, para. 99).

In regard to claim 24, Park et al. teach the method of claim 23, further comprising accessing the second snapshot to retrieve the third metadata (output sequence number are stored in the snapshot, para. 116-117).

In regard to claim 28, Park et al. teach the method of claim 20, wherein the instructions, when executed, cause the computing node to create a first entry in an analytics datastore based on the first metadata (upon recovery, only the events that have occurred before the failure and after reconciling the state to the checkpoint marker event need to be reprocessed and replay, para. 95).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 19, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0116210) in further view of Narasimhan et al. (US 2018/0004509). 

In regard to claim 6, Park et al. does not explicitly teach the computer readable media of claim 4, wherein the instructions, when executed, cause the computing node to generate a move, add, or delete event for the data item based on a comparison of the first metadata to the third metadata.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
It would have been obvious to modify the medium of Park et al. by adding Narasimhan et al. automated system.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would it would aid in managing metadata from multiple sources (para. 31). 

In regard to claim 7, Park et al. does not explicitly teach the computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to create an entry in an analytics data store for a metadata category of a first data item based on the first metadata in response to lack of detection of an entry corresponding to the metadata category for the first data item.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
Refer to claim 6 for motivational statement. 
In regard to claim 8, Park et al. does not explicitly teach the computer readable media of claim 7, wherein the instructions, when executed, cause the computing node to ignore the metadata category for the data item included in the first metadata in response to detection of that an entry exists for the metadata category of the first data item exists.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
Refer to claim 6 for motivational statement. 

In regard to claim 19, Park et al. does not explicitly teach the system of claim 18, wherein the analytics virtual machine is further configured to ignore the metadata category for the one of the first data items included in the first metadata in response to detection of that an entry exists for the metadata category of the one of the first data items.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
Refer to claim 6 for motivational statement. 

In regard to claim 25, Park et al. does not explicitly teach the method of claim 23, further comprising generating a move, add, or delete event for the data item based on a comparison of the first metadata to the third metadata.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
Refer to claim 6 for motivational statement. 

In regard to claim 26, Park et al. does not explicitly teach the method of claim 20, further comprising creating an entry in an analytics data store for a metadata category of a first data item based on the first metadata in response to lack of detection of an entry corresponding to the metadata category for the first data item.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
Refer to claim 6 for motivational statement. 

In regard to claim 27, Park et al. does not explicitly teach the method of claim 26, further comprising ignoring the metadata category for the data item included in the first metadata in response to detection of that an entry exists for the metadata category of the first data item exists.
Narasimhan et al. teach of a metadata manager interacts with a change set agent to provide change set information corresponding to various metadata versions and configurations to view changes that require insert or upsert and/or delete (para. 34). 
Refer to claim 6 for motivational statement. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov